DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments of February 3, 2021 about the Election Requirement of January 25, 2021 were persuasive, and therefore, the Election Requirement of January 25, 2021 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Belkin, Registration No. 18,603 representing George L. Williamson, Registration No. 30,903 on February 17, 2021.

The application has been amended as follows: 

In The Claims:
Claim 19 has been cancelled.

Reasons for Allowance
the prior art of record, when taken as a whole, does not disclose or suggest the combination of Claim 1 including an apparatus for dispensing wire, the apparatus for attachment to a vehicle, comprising a roll of woven wire wound on a spindle and supported on a bottom disk for being dispensed from the roll; and a plurality of vertically arranged wire clamping members being disposed on an upright frame assembly adjacent a through-hole to permit portions of the woven wire to be releasably clamped to tension upper or lower portions of the woven wire as may be required where installation of the woven wire is on rolling or hilly topography, each of the wire clamping members having a first position wherein the wire is free to be dispensed from the roll and a second position wherein the wire is clamped in place in conjunction with the rest of the limitations of Claim 1; or the combination of Claim 10, including a method for dispensing wire for attachment to a vehicle, comprising the steps of providing a roll of woven wire wound on a spindle and supported on a bottom disk for being dispensed from the roll; and employing a plurality of vertically arranged wire clamping members on an upright main frame assembly to releasably clamp portions of the woven wire for tensioning upper or lower portions of the woven wire as may be required where installation of the woven wire is on rolling or hilly topography, each of the wire clamping members having a first position wherein the wire is free to be dispensed from the roll and a second position wherein the wire is clamped in place in conjunction with the rest of the limitations of Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619